FERGUSON, Circuit Judge,
concurring:
When an appellate court has alternative bases for its holding, it cannot be claimed that all but one of the bases is unnecessary dicta. Part III of the Court’s opinion here is not irrelevant to our disposition of the matter, as the special concurrence claims; rather, it is an alternative holding providing one of two independent bases for supporting our disposition. Cf. United States Steel Corp. v. United States Environmental Protection Agency, 444 U.S. 1035, 1038, 100 S.Ct. 710, 62 L.Ed.2d 672 (1980) (Rehnquist, J., dissenting from denial of certiorari) (recognizing that alternative holdings are not dicta).